internal_revenue_service number release date index number ----------------------------------- --------------------- ---------------------------------- -------------- -------------------------------- - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-126260-04 date december re ---------------------------------------------------------------------------- ------------------------ -------------------------------------------------------------- legend grantor_trust -------------------------------------------------------------- ------------------------------ daughter ------------------------ grandchild a -------------------------- grandchild b ------------------- grandchild c ------------------------ grandchild d ---------------------- grandchild e --------------------------- grandchild f -------------------------- grandchild g ------------------------------------------ trustee ----------------------------------------- plan for foundation --------------------------------------------- foundation agreement -------------------------------------------------------------- -------------------------------------------------------------------------------------------------- fund date date date state cite -------------------------------------------------------------------------------------------------------------- dear -------------------- ------------------------------------------- ----------------- --------------------- --------------------- -------------- -------------------------------------------------------------------------------- this is in response to your letter dated date and prior correspondence in which you request several rulings concerning the estate_tax plr-126260-04 treatment of property to be disclaimed pursuant to sec_2518 of the internal_revenue_code according to the facts submitted grantor died on date a resident of state grantor amended and restated her inter_vivos revocable_trust trust on date trust was last amended on date also on date grantor by agreement agreement with trustee a bank and foundation created fund to be administered by trustee and foundation the agreement provides that the trustee is to administer the fund in accordance with the terms of the agreement and the provisions of the plan for foundation the agreement recites that the plan for foundation authorizes the foundation’s board_of directors to modify any restriction or condition of the agreement under certain conditions in addition the agreement provides that the foundation shall have ultimate authority and control_over distributions from the fund the agreement further provides that the fund is to be administered as an advised fund each advisor is to serve in an advisory capacity only in accordance with the policies established by the foundation for donor advised funds the advisors may make nonbinding recommendations to the foundation concerning the proposed disposition from fund under the agreement the trustee is required to distribute as much of the fund’s net_income or principal or both at such times in such amounts and for such charitable purposes as directed by the foundation it is represented that foundation is an organization described in sec_2055 a - and is exempt from taxation under sec_501 foundation manages a large number of donor advised funds and under established procedures after receiving a distribution recommendation a member of the staff of the foundation will assemble the relevant information regarding the proposed distribution that information is then referred to a committee of the staff not including the staff member that assembled the background information consisting of three foundation staff members that committee makes a report as to whether the proposed distribution is consistent with the specific charitable needs most deserving of support by the foundation a favorable report is then referred to the board_of directors of the foundation the board then acts upon the committee’s report and allocates funds in accordance with its regular grant-making procedures under paragraph of trust grantor bequeathed her tangible_personal_property in equal shares to her surviving grandchildren paragraph further provides that if a beneficiary of a gift under paragraph disclaims any portion of a gift under paragraph the portion disclaimed is to be distributed to trustee as trustee of a sub-fund named for such disclaimant as a donor_advised_fund under agreement establishing fund during his or her lifetime the disclaimant is to serve as the advisor to the sub-fund plr-126260-04 paragraph disposes of the balance of the trust property after the satisfaction of various other bequests under paragraph the remaining balance of the trust property is to be distributed to daughter’s surviving issue by representation and to grandchild a or if grandchild a does not survive grantor then to grandchild a’s issue by representation it is proposed that grandchildren a b c d e f and g will execute written disclaimers of their respective interests in the property passing under paragraph of trust as follows grandchildren b c and g will renounce and disclaim any and all rights or interests in a ll items of wearing apparel household goods and furnishings and any other tangible_personal_property held by trust excepting only such items as have heretofore been distributed to the disclaimant by the trustee grandchildren a d e and f will disclaim a specific percentage of their interest in the paragraph property the disclaimers will be timely delivered it is also represented that the disclaimants are not employees of either trustee or foundation nor is there current intent to be employed by either organization the following rulings are requested an irrevocable and unqualified refusal by a beneficiary under paragraph of trust to accept his or her bequest under said paragraph following the death of grantor will constitute a qualified_disclaimer of property to the extent of the disclaimer under sec_2518 of the internal_revenue_code the estate of grantor will be entitled to an estate_tax charitable deduction for any property disclaimed by a beneficiary under paragraph of trust which passes to trustee pursuant to the terms of the trust sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions sec_2518 provides that a qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if the disclaimer is in writing the disclaimer is received by the transferor of the interest or his legal_representative no later that months after the date on which the transfer creating the plr-126260-04 interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age benefits and the person making the disclaimer has not received the interest or any of it sec_4 as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-2 of the gift_tax regulations provides that the acceptance of any consideration in return for making the disclaimer is an acceptance of the benefits of the entire_interest disclaimed sec_25_2518-2 provides that if a beneficiary who disclaims an interest in property is also a fiduciary that person cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a disclaimer by a beneficiary who is also a fiduciary would not meet the requirements of a qualified_disclaimer if the fiduciary retains a discretionary power to allocate enjoyment of that interest among members of a designated class sec_25_2518-2 provides that the requirements for a qualified_disclaimer will not be satisfied if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution of the property or interest in property to another person unless such power is limited by an ascertainable_standard under sec_25_2518-3 the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the discalimant has another interest in the same property under sec_25_2518-3 a disclaimer of an undivided portion of a separate interest in property which meets the other requirements of a qualified_disclaimer under sec_2518 is a qualified_disclaimer an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest in such property in revrul_72_552 1972_2_cb_525 the president and director of a corporation organized under sec_501 as well as other directors of the corporation had the power to direct the disposition of the corporation's funds for charitable purposes the ruling holds that due to the president's right in conjunction with others to designate the entities who shall possess or enjoy the properties transferred to the corporation the plr-126260-04 property transferred by the president to the corporation was included in the president's gross_estate at his death under sec_2036 sec_2055 provides that the value of the taxable_estate is to be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for a corporation or certain other organizations organized and operated for religious charitable scientific literary or educational_purposes a foundation organized under sec_501 is one that is organized and operated exclusively for these purposes sec_20_2055-2 provides that the amount of a bequest for which a federal estate_tax charitable deduction is allowed includes the amount of a bequest devise or transfer which passes to charity as a result of a qualified_disclaimer under sec_2518 under state law cite a beneficiary of an inter_vivos_trust may disclaim an interest in whole or in part or with reference to specific parts shares portions or assets by filing a disclaimer in district_court within nine months of the creation of the interest or if the disclaimant is not then finally ascertained as a beneficiary or the disclaimant’s interest has not then become indefeasibly fixed both in quality and in quantity the disclaimer must be filed not later than nine months after the event that would cause the disclaimant to become finally ascertained and the interest to become indefeasibly fixed in quality and quantity a copy of the disclaimer must be delivered or mailed to the trustee of a_trust in which the interest disclaimed exists or to any other person who has legal_title to or possession of the property in which the interest disclaimed exists unless otherwise provided in the instrument creating the interest with reference to the possibility of a disclaimer the interest disclaimed is to be distributed or otherwise_disposed_of in the same manner as if the disclaimant had died immediately preceding the death or other event that causes the disclaimant to become finally ascertained as a beneficiary and the interest to become indefeasibly fixed both in quality and quantity in the present case each disclaimant proposes to disclaim either his or her entire_interest in the paragraph property or an undivided portion of his or her respective interest in the property under paragraph trust property disclaimed by a beneficiary that passes under paragraph is to be distributed to a donor advised sub- fund held by trust to be administered by foundation each disclaimant may only make advisory recommendations to foundation with respect to proposed distributions of property such recommendations may be accepted or rejected by the foundation the final_decision regarding distribution of the funds is made by foundation pursuant to clearly defined procedures that require an independent determination that the proposal is consistent with the charitable goals of foundation accordingly any property that is disclaimed under paragraph that passes to the donor advised sub-fund will be plr-126260-04 considered to pass without any direction on the part of the person making the disclaimer within the meaning of sec_2518 accordingly assuming the other requirements of sec_2518 are satisfied the proposed disclaimers by grandchild a b c d e f and g will constitute qualified disclaimers under sec_2518 it is represented that foundation is an organization described in sec_2055 - and is exempt from tax under sec_501 accordingly the grantor’s estate will be entitled to an estate_tax charitable deduction under sec_2055 for the fair_market_value of the property passing to the donor advised sub-funds of foundation as a result of the disclaimers by grandchild a b c d e f and g see sec_20_2055-2 this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact law a request for reconsideration of this ruling should be submitted to this office except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
